
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.69


INTERMUNE, INC.
Stock Bonus Award Agreement

        This STOCK BONUS AWARD AGREEMENT (the "Award Agreement"), is made
effective as of November 5, 2003 between INTERMUNE, INC., a Delaware corporation
(the "Company"), and WILLIAM R. RINGO, JR. (the "Participant"). This Award
Agreement is made pursuant to the terms of the Company's 2000 Equity Incentive
Plan (the "Plan"). The applicable terms of the Plan are incorporated herein by
reference, including the definition of terms contained in the Plan.

        Section 1.    Award Shares.    The Company awards to the Participant, on
the terms and conditions hereinafter set forth, a stock bonus award with respect
to 25,000 shares of the Common Stock of the Company (the "Award Shares").

        Section 2.    Vesting Requirements.    

        (a)    Vested Award Shares.    On the date hereof, 6,250 of the Award
Shares shall be fully vested.

        (b)    Vesting Schedule.    Subject to the remaining paragraphs of this
Section 2 and Sections 3 and 4 hereof, the unvested Award Shares shall become
vested, so long as the Participant continues to provide services to the Company
as Chairman of the Board of Directors (the "Board") as of the applicable vesting
date, as follows:

(1)On December 25, 2003 (the "Initial Vesting Date"), 1,563 of the Award Shares
shall vest; and

(2)An additional 1,563 of the Award Shares shall vest quarterly after the
Initial Vesting Date, with the final such vesting date occurring on June 25,
2006 (i.e. the additional vesting dates shall occur on March 25, June 25,
September 25 and December 25 of each such year commencing on March 25, 2004 and
ending on June 25, 2006); and

(3)On September 25, 2006, the remaining 1,557 unvested Award Shares shall vest.

        (c)    Termination of Service.    If the Participant's service as
Chairman of the Board is terminated by the Company other than "for Cause" (as
defined in subsection 2(g) below) after the date hereof, all Award Shares shall
become immediately vested and nonforfeitable. If the Participant's service as
Chairman of the Board is terminated by the Company for Cause or by the
Participant for any reason (or no reason) after the date hereof, the Participant
shall forfeit his interest in all unvested Award Shares.

        (d)    Forfeited Shares.    Any Award Shares that are forfeited by the
Participant hereunder shall be returned and transferred to the Company without
consideration paid to the Participant, and the Participant shall cease for all
purposes to be a shareholder of such shares as of the date of termination of
service.

        (e)    Change in Control.    All unvested Award Shares shall become
fully and immediately vested and nonforfeitable upon the occurrence of a Change
in Control (as defined below) prior to any scheduled vesting date, provided that
such Award Shares have not been forfeited prior to the effective date of such
Change in Control. A "Change in Control" means (i) a sale, lease or other
disposition of all or substantially all of the securities or assets of the
Company, (ii) a merger or consolidation in which the Company is not the
surviving corporation or (iii) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise.

        (f)    Death.    Notwithstanding the provisions of Section 2(b) hereof,
all unvested Award Shares shall become fully and immediately vested and
non-forfeitable upon the occurrence of the Participant's death prior to any
scheduled vesting date, provided that such Award Shares have not been forfeited
prior to the date of such death.

--------------------------------------------------------------------------------


        (g)    Definition of "For Cause."    Termination "for Cause" means a
termination by the Company of the Participant's service to the Company as
Chairman of the Board based on a determination that any one or more of the
following has occurred:

•Willful refusal to follow lawful and reasonable corporate policy or Board
directives;

•Willful failure, gross neglect or refusal to perform duties;

•Willful act that intentionally and materially injures the reputation or
business of the Company;

•Willful breach of confidentiality that has a material adverse affect on the
Company;

•Fraud or embezzlement; or

•Indictment for criminal activity.

For purposes of this definition of "for Cause," no act or failure to act shall
be considered "willful" unless it was done or omitted to be done not in good
faith, and shall not include any act or failure to act resulting from the
Participant's disability. Furthermore, a termination for Cause shall not take
effect unless the Participant is given written notice by the Company of its
intention to terminate the Participant for Cause, and is given to the
Participant within 90 days of the Company's learning of such act or acts or
failure or failures to act. You shall then have 20 days after the date that such
written notice has been given to the Participant in which to cure such conduct,
to the extent such cure is possible. If the Participant fails to cure such
conduct, the Participant shall then be entitled to a hearing before the Board at
which the Participant and the Participant's counsel are entitled to appear. Such
hearing shall be held within 25 days of such notice to the Participant, provided
the Participant requests such hearing within 10 days of the written notice from
the Company of the intention to terminate the Participant for Cause. If, within
five days following such hearing, the Participant is furnished written notice by
the Board confirming that, in its judgment, grounds for Cause on the basis of
the original notice exist, the Participant shall then be terminated for Cause.
For purposes of such determination by the Board, at least 75% of the Board, not
including the Participant, voting on the issue of the Participant's termination
must find that there were grounds on which to terminate the Participant for
Cause.

        Section 3.    Rights as a Shareholder.    Subject to the otherwise
applicable provisions of the Plan and this Award Agreement, the Participant
shall have all rights of a shareholder with respect to the Award Shares,
including the right to vote the shares and receive all dividends and other
distributions paid or made with respect thereto.

        Section 4.    Restrictions on Transfer.    Neither this Award Agreement
nor any Award Shares covered hereby may be sold, assigned, transferred,
encumbered, hypothecated or pledged by the Participant, otherwise than to the
Company, unless as of the date of any such sale, assignment, transfer,
encumbrance, hypothecation or pledge, such Award Shares to be thus disposed of
have become vested in accordance with this Award Agreement. The certificate or
certificates representing shares delivered pursuant to the Award Agreement shall
bear a legend referring to the nontransferability or assignability of such
shares pursuant to this Section 4, and a stop-transfer order against such
certificate or certificates will be placed by the Company with its transfer
agents and registrars. At the discretion of the Board, in lieu of issuing a
stock certificate to the Participant, the Company or its designated agent may
hold the Award Shares in escrow during the period such shares remain subject to
the vesting restrictions and other restrictions provided hereunder.

        Section 5.    Award Subject to Plan.    The Award Shares acquired
hereunder are subject to the Plan, the terms and provisions of which, as it may
be amended from time to time, are hereby incorporated herein by reference. In
the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the Plan will govern and prevail.

2

--------------------------------------------------------------------------------


        Section 6.    Tax Withholding.    The Company's obligation to issue and
deliver the Award Shares to the Participant is subject to the making of
provision for the payment or withholding of any taxes required to be withheld
pursuant to any applicable law in respect of the receipt or lapse of forfeiture
restrictions with respect to such shares.

        Section 7.    Section 83(b) Election.    The Participant shall promptly
(and not later than 30 days of the date hereof) notify the Company if the
Participant makes an election under section 83(b) of the Internal Revenue Code.

        Section 8.    Investment Representation.    Upon acquisition of Award
Shares under the Plan at a time when there is not in effect a registration
statement under the Securities Act of 1933, as amended, relating to the shares
of Common Stock, the Participant hereby represents and warrants, and by virtue
of such acquisition shall be deemed to represent and warrant, to the Company
that the Award Shares shall be acquired for investment and not with a view to
the distribution thereof, and not with any present intention of distributing the
same, and the Participant shall provide the Company with such further
representations and warranties as the Company may require in order to ensure
compliance with applicable federal and state securities, blue sky and other
laws. No Award Shares shall be acquired unless and until the Company and/or the
Participant shall have complied with all applicable federal or state
registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction, unless
the Board has received evidence satisfactory to it that the Participant may
acquire such shares pursuant to an exemption from registration under the
applicable securities laws. Any determination in this connection by the Board
shall be final, binding, and conclusive. The Company reserves the right to
legend any certificate for shares of Common Stock, conditioning sales of such
shares upon compliance with applicable federal and state securities laws and
regulations.

        Section 9.    Changes in Common Stock.    Any right of the Participant
or the Company hereunder with respect to the Award Shares shall also apply to
any other shares of stock of the Company into which the Common Stock has been
exchanged or converted, or which were issued in respect thereof, pursuant to any
recapitalization or other event referred to in Section 11 of the Plan, as
determined by the Board in accordance with the Plan.

        Section 10.    No Right of Service.    Nothing in this Award Agreement
shall confer upon the Participant any right to continue in the service of the
Company or to interfere in any way with the right of the Company or the
shareholders of the Company to terminate the Participant's service at any time.

        Section 11.    Notices.    Any notice hereunder by the Participant shall
be given to the Company in writing and such notice shall be deemed duly given
only upon receipt thereof by the Company's general counsel at the Company's
office at 3280 Bayshore Blvd., Brisbane, California 94005, or at such other
address as the Company may designate by notice to the Participant. Any notice
hereunder by the Company shall be given to the Participant in writing and such
notice shall be deemed duly given only upon receipt thereof at such address as
the Participant may have on file with the Company.

        Section 12.    Construction.    The Board shall have the discretionary
authority for the interpretation and construction of this Agreement, as and in
the manner set forth in Section 3 of the Plan.

        Section 13.    Governing Law.    This Award Agreement shall be construed
and enforced in accordance with the laws of the State of Delaware, without
giving effect to the choice of law principles thereof.

        Section 14.    Integration.    As of the date hereof, this Award
Agreement and the Plan set forth the entire understanding between the
Participant and the Company regarding the matters set forth herein, and
supersede and merge all prior discussions and oral and written agreements
between the Participant and the Company.

3

--------------------------------------------------------------------------------


        Section 15.    Counterparts.    This Award Agreement may be signed in
counterparts, which signatures, taken as a whole, shall constitute an effective
agreement.

*        *        *

        WHEREBY, the parties have entered into this Agreement as of the dates
set forth below:

  INTERMUNE, INC.
 
By:
 
/s/  STEPHEN N. ROSENFIELD      

--------------------------------------------------------------------------------

Name: Stephen N. Rosenfield
Title: Executive Vice President of Legal Affairs
 
Date:
 
11/19/03
 
PARTICIPANT
 
/s/  WILLIAM R. RINGO      

--------------------------------------------------------------------------------

  Name:   William R. Ringo, Jr.
 
Date:
 
Nov 19, 2003

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.69

